Case: 2:18-cv-01249-MHW-CMV Doc #: 42 Filed: 07/15/19 Page: 1 of 3 PAGEID #: 180




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION, COLUMBUS

   MEDARBOR, LLC.                                         Case No. 2:18-cv-01249-MHW-CMV

                   Plaintiff,                             Judge Michael H. Watson
                                                          Magistrate Judge Chelsey M. Vascura


   OHIO RIVER LABORATORY/IPATH, LLC
   d/b/a Ohio River Laboratories, LLC, et al..

                   Defendants.



                                        CONSENT JUDGMENT


          NOW COME Defendants,Ohio River Laboratory/iPath, LLC d/b/a Ohio River Laboratories,

  LLC, Uday R. Shah, and Mitali Uday Shah,jointly and severally (hereinafter collectively referred

  to as the "ORL Defendants"), and hereby consent to the filing of this consent Judgment in favor of

  Plaintiff, MedArbor, LLC.

          IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that judgment in the

  amount of Four Hundred Fifty Thousand Dollars ($450,000.00) is entered against each of the

  following, jointly and severally: Ohio River Laboratory/iPath, LLC d/b/a Ohio River Laboratories,

  LLC, Uday R. Shah, and Mitali Uday Shah. Interest shall further accrue at the rate of 5% from

  August 1,2018 until the date that this judgment is satisfied.

          IT IS FURTHERORDERED, ADJUDGED AND DECREED that judgment in the amoimt

  of Twenty-three Thousand Three Hundred Thirty-seven Dollars and Fifty Cents ($23,337.50) is

  entered against eachof the following, jointlyandseverally: OhioRiverLaboratory/iPath, LLC d/b/a

  Ohio River Laboratories, LLC, Uday R. Shah, and Mitali Uday Shah. Interest shall further accrue

  at the statutory rate ofinterest fix)m the date ofthis entryimtil the date that thisjudgmentis satisfied.
Case: 2:18-cv-01249-MHW-CMV Doc #: 42 Filed: 07/15/19 Page: 2 of 3 PAGEID #: 181


         Defendant Mustapha Moulad Chikh ("Chikh") is not part ofthis Consent Judgment and all
  claims by Plaintiff, Mcdarbor. LLC. against Defendant Chikh remain pending. ITiis resolves all
  pending claims against Ohio River Laboratory/iPath, LLC d/h/a Ohio River laboratones, LLC,
  Uday R. Shah, and Mitali Uday Shah.


                                                            NIf. ty /5^
    jnoiable Judge Michael H  Wfltson
                           H. Watson                         Dale     /
  COMSEMTED BY;

  /s/Brian K Dickerson
  Brian E. Dickerson, Esq. (0069227)
  FISHERBROYLES, LLP
  2390 Tamiami Trail North, Suite 100
  Naples, FL 34103
  (202) 570-0248
  briHndickerson@fisheifaroyles.com

 Amy L. Butler, Esq. (0075714)
 6800 W. Centi^Ave., Suite E
 Toledo, OH 43617
 (419)214-1050
 amy.butler@fisheifaroyles.com
 Aitom^for Plaintijf

 ^nt^Name; W/r^tLI SHAH
 Duly Authorized Representative
 Ohio River Laboiatoiy/iPath, LLC d/b/a
 Ohio River Laboratories, LLC
 14626Biadfoid Colony Drive
 Houston, TX 7708^


 Uday ^ SlMlndividu^y
 14626 BradfimlColony Drive
 Hous^TX 77084

   itali Uday Shah,Individually
 14626 Bradford ciolony Drive
 Houston, TX 77084
Case: 2:18-cv-01249-MHW-CMV Doc #: 42 Filed: 07/15/19 Page: 3 of 3 PAGEID #: 182




                              CERTIFICATE OF SERVICE

        On July 10,2019, the foregoing document was serv^ via US Regular Mail to:

              Ohio River Laboratory/IPath, LLC
              d/b/a Ohio River Laboratories, LLC
              14626 Bradford Colony Drive
               Houston, TX 77084,

               UdayR. Shah
               14626 Bradford Colony Drive
               Houston, TX 77084,

               Mitali Uday Shah
               14626 Bradford Colony Drive
               Houston, TX 77084, and

               Mustapha Moulad Chikh
               3217 Sleepy Hollow Drive
               Piano, TX 75093


                                          /s/ Brian E. Dickerson
                                             Brian E. Dickerson (0069227)
                                             FISHERBROYLES, LLP

                                          Attorneyfor Plaintiff
